Title: John Adams to Abigail Smith, 4 October 1762
From: Adams, John
To: Adams, Abigail


     
      Miss Adorable
      
       Octr. 4th. 1762
      
     
     By the same Token that the Bearer hereof satt up with you last night I hereby order you to give him, as many Kisses, and as many Hours of your Company after 9 O’Clock as he shall please to Demand and charge them to my Account: This Order, or Requisition call it which you will is in Consideration of a similar order Upon Aurelia for the like favour, and I presume I have good Right to draw upon you for the Kisses as I have given two or three Millions at least, when one has been received, and of Consequence the Account between us is immensely in favour of yours,
     
      John Adams
     
    